TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





SUPPLEMENTAL OPINION ON MOTION FOR REHEARING







NO. 03-99-00606-CV


Stan Stumph, d/b/a Concrete Concepts/Dallas Fire

Insurance Company, Appellants


v.



Dallas Fire Insurance Company/Stan Stumph, d/b/a

Concrete Concepts, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 96-10442, HONORABLE CHARLES F. CAMPBELL JR., JUDGE PRESIDING


	On motion for rehearing, Stumph requests that we "clarify and/or further modify"
the district-court judgment to reflect an attorney's fee award of 33% of the damages awarded him
in the judgment as modified by our November 16, 2000, opinion and judgment.  We express no
opinion as to whether the attorney's fees awarded by the district court can or should be modified,
see Arthur Anderson & Co. v. Perry Equipment Corp., 945 S.W.2d 812 (Tex. 1997), and reverse 
and remand this issue to the district court for further consideration.



  
					Lee Yeakel, Justice

Before Justices Jones, Kidd and Yeakel

Modified and, as Modified, Affirmed in Part; Reversed and Remanded in Part

Filed:   December 21, 2000

Publish